       Case 1:21-cv-04801-DLC Document 45 Filed 08/19/21 Page 1 of 1




Leni D. Battaglia
Partner
+1.212.309.7177
leni.battaglia@morganlewis.com



August 19, 2021


VIA ECF

Hon. Denise L. Cote
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

Re:      Restaurant Law Center, et al. v. City of New York, et al.
         Civil Action No. 1:21-cv-04801

Your Honor:

We represent Plaintiffs Restaurant Law Center and New York State Restaurant Association
(collectively “Plaintiffs”) in the above-captioned matter. In accordance with Your Honor’s
Individual Practices in Civil Cases, Plaintiffs respectfully request leave to file an additional five (5)
pages (for a total of 30 pages) for their consolidated response to Defendants’ cross-motion for
summary judgment and reply in support of Plaintiffs’ motion for summary judgment, which are
currently due on August 24, 2021. Plaintiffs submit that the additional pages are necessitated to
properly respond to Defendants’ cross-motion for summary judgment and opposition to Plaintiffs’
motion for summary judgment (Dkt. 41)—including because Defendants were granted a similar
extension of pages.

Defendants’ counsel consents to this request.

Thank you for your consideration.

Respectfully submitted,

/s/ Leni D. Battaglia

Leni D. Battaglia

LDB

cc: Counsel of Record (via ECF)




                                                      Morgan, Lewis & Bockius      LLP

                                                      101 Park Avenue
                                                      New York, NY 10178-0060              +1.212.309.6000
                                                      United States                        +1.212.309.6001
